Citation Nr: 1142373	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-33 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating greater than 30 percent for postoperative chronic bowel obstruction to include the propriety of the August 19, 2009 rating decision reducing the Veteran's disability rating for postoperative chronic bowel obstruction from 50 percent to 30 percent effective August 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to September 1986 and again from February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before a Decision Review Officer at the RO at a personal hearing in May 2007.  A transcript of this proceeding has been associated with the claims file.  

The issue of entitlement to an increased rating for postoperative chronic bowel obstruction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The August 2009 rating decision, which reduced the rating for the service-connected postoperative chronic bowel obstruction disorder, from 50 percent to 30 percent effective August 4, 2007, did not consider required regulatory provisions and denied the Veteran due process.  



CONCLUSION OF LAW

The August 2009 rating decision, which reduced the rating for the service-connected postoperative chronic bowel obstruction disorder, from 50 percent to 30 percent effective August 4, 2007, is void ab initio, and the criteria for restoration of the 50 percent rating for this condition are met.  38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service treatment records show that the Veteran underwent gastrointestinal surgery, specifically a Nissen's fundoplication procedure, in approximately 1985.  In May 2004 he filed a claim for service connection for chronic bowel obstruction post surgery and by rating decision dated in October 2004 the RO granted service connection for postoperative chronic bowel obstruction, assigning a 30 percent disability rating effective September 1, 2003.  

In February 2006 the Veteran submitted a claim for an increased rating for his postoperative chronic bowel obstruction.  By rating decision dated in January 2007 the RO continued the 30 percent disability rating originally assigned.  Thereafter, the Veteran perfected an appeal with regard to this issue.  During the course of the appeal, the RO issued another rating decision in November 2007 wherein the RO increased the Veteran's disability rating for his postoperative chronic bowel obstruction from 30 percent to 50 percent disabling effective August 4, 2007; allegedly the date the Veteran submitted a VA treatment record wherein a VA examiner noted a non-obstructive bowel gas pattern.  

Thereafter, by rating decision dated in August 2009 the RO found that the November 2007 rating decision increasing the Veteran's bowel obstruction disorder to 50 percent disabling contained clear and unmistakable error.  Significantly, the RO noted that while the November 2007 rating decision noted that there was a "definite partial obstruction shown by X-ray," this was not the case.  There was no evidence of "definite partial obstruction shown by X-ray," rather as above, a VA treatment report noted a "non-obstructive bowel gas pattern."  Thus, the RO reduced the Veteran's disability rating for his service-connected postoperative chronic bowel obstruction to 30 percent effective August 4, 2007.  At the time of the August 2009 rating decision, the 50 percent rating had been in effect for less than 5 years.  

The Board finds that the RO failed to comply with the rules regarding reduction of disability ratings when it reduced the disability rating for the chronic bowel obstruction from 50 percent to 30 percent effective August 4, 2007.  Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  The Court has consistently held that when the RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000).

Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e).

In this case, the RO reduced the Veteran's disability rating for his postoperative chronic bowel obstruction disorder, from 50 percent to 30 percent by rating decision dated in August 2009.  The Veteran was not informed of the proposed reduction as he was not provided a rating decision proposing a reduction.  The Veteran was not notified properly of the proposed rating reduction in this case. 38 C.F.R. § 3.105(e).  He was informed of the rating reduction after the fact.  He was not told of his right to submit evidence within 60 days.  And he was not informed of his right to a hearing regarding the matter of the reduction.

When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck, 12 Vet. App. at 292.  The prescribed procedures were not followed in this case.  Thus, the Board finds that the reduction from 50 percent to 30 percent effective August 4, 2007 for the Veteran's service-connected postoperative chronic bowel obstruction disorder is void ab initio.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Restoration of the 50 percent disability rating for service-connected postoperative chronic bowel obstruction disorder from August 4, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

In connection with this claim the Veteran submitted three of six pages of a May 2007 decision from the Social Security Administration showing that the Veteran has been in receipt of Social Security disability benefits beginning September 1, 2003.  However, neither the first three pages of the decision nor medical records underlying this award are on file.  These records should be obtained.

The Veteran's service-connected postoperative chronic bowel obstruction has been rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319 which pertains to irritable colon syndrome.  However, the Veteran's representative has argued that rating the Veteran's service-connected postoperative chronic bowel obstruction under this diagnostic code is not appropriate and is more appropriately rated under 38 C.F.R. § 4.114a, Diagnostic Code 7301 which pertains to adhesions of the peritoneum.  

The Veteran was last afforded a VA examination regarding his chronic bowel syndrome in January 2006.  Since this examination, the Veteran and his representative have argued that the Veteran has definite partial obstruction shown by X-ray which would warrant a 50 percent disability rating pursuant to 38 C.F.R. § 4.114a, Diagnostic Code 7301.  On remand, the Veteran should be afforded another VA examination for his postoperative chronic bowel obstruction which includes an X-ray of the abdomen and an opinion regarding whether the Veteran has definite partial obstruction shown by X-ray.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits, specifically those records regarding his chronic obstructive bowel syndrome.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. After completion of the foregoing, schedule the Veteran for a VA gastrointestinal examination to identify the current level of impairment resulting from his service-connected postoperative chronic bowel obstruction.  The claims file must be made available to the examiner for review in connection with the examination.  The examination should comply with AMIE protocols and all residuals should be reported in detail. 

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected postoperative chronic bowel obstruction and specifically indicate whether the Veteran has definite partial obstruction shown by X-ray.     

3. Review the record and ensure that the above action has been completed.  When the AMC/RO is satisfied that the record is complete the claim should be readjudicated, specifically considering 38 C.F.R. § 4.114a, Diagnostic Code 7301 which pertains to adhesions of the peritoneum.  If the claim is still denied the AMC/RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


